Citation Nr: 0904919	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  06-31 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for fracture residuals 
of the middle third of the radius and ulna, left forearm 
(hereinafter, "left forearm disorder"), currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection for bone cancer, 
claimed as secondary to the service-connected left forearm 
disorder.

3.  Entitlement to service connection for arthritis of 
multiple joints, claimed as secondary to the service-
connected left forearm disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1954 to March 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions promulgated in December 2004 
and June 2006 by the Department of Veterans Affairs (VA) 
Regional Offices (ROs) in Cleveland, Ohio, and Chicago, 
Illinois, respectively.  By the December 2004 rating 
decision, the RO continued the 10 percent rating for the 
Veteran's service-connected left forearm disorder.  
Thereafter, by the June 2006 rating decision, the RO denied 
the Veteran's claims of service connection for bone cancer 
and arthritis.

For good cause shown, this appeal has been advanced on the 
Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 
2002) and 38 C.F.R. § 20.900(c) (2008).  

For the reasons addressed in the REMAND portion of the 
decision below, the Board concludes that additional 
development is required with respect to the service 
connection for arthritis claim.  Accordingly, this claim will 
be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues adjudicated by this 
decision have been completed.

2.  Even when taking into account the Veteran's complaints of 
pain, his service-connected left forearm disorder is not 
manifested by flexion limited to 90 degrees or less, 
extension limited to 75 degrees or more, or limitation of 
pronation of the minor forearm with motion lost beyond the 
last quarter of arc; nor is the hand fixed in supination or 
hyperpronation

3.  The Veteran's service-connected left forearm disorder is 
not manifested by malunion, nonunion, false flail joint, or 
false movement of the ulnar and/or radius.

4.  Although the Veteran has residual scarring of the left 
forearm, the competent medical evidence does not reflect any 
of these scars cover an area or areas exceeding 6 square 
inches (39 sq. cm.), nor an area or areas of 144 square 
inches (929 sq. cm.) or greater; nor is the scarring 
unstable, tender, painful, or causing limitation of motion.

5.  The preponderance of the medical and other evidence of 
record is against a finding that the Veteran's bone cancer 
was incurred in or aggravated by his period of active duty, 
or as secondary to the service-connected left forearm 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected left forearm disorder are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a 
(2008).

2.  Bone cancer was not incurred in or aggravated by active 
service, nor is it secondary to the service-connected left 
forearm disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice on the current appellate issues 
decided herein by a letter dated in July 2004.  He was also 
sent pertinent notification by a March 2006 letter.  Taken 
together, these letters informed the Veteran of what was 
necessary to substantiate his claims, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, the March 2006 letter included 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The letters predated the 
statements of the case, which readjudicated the claims.  
Thus, the timing of the VCAA letters does not unfairly 
prejudice the appellant.

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

The Board also observes that in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), the Court held that in cases for an 
increased rating, section § 5103(a) requires: (1) at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant; and (3) the claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The Board notes that the aforementioned VCAA letters satisfy 
elements (1) and (3).  Although none of the aforementioned 
notification letters contained the specific criteria of the 
relevant Diagnostic Code(s) (i.e., element (2)), this 
information was included in the August 2006 Statement of the 
Case.  The Board also notes that the Veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his increased rating claim 
have indicated familiarity with the requirements for the 
benefit sought on appeal.  For example, a January 2009 
statement from his accredited representative referred to 
relevant regulatory provisions of 38 C.F.R. Part 4 regarding 
increased rating claims.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (VA can demonstrate that a notice defect is 
not prejudicial if it can be demonstrated ... that any defect 
in notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  His 
familiarity with the pertinent criteria for a higher rating 
is further demonstrated by the fact that he has had prior 
claims for an increased rating since service connection was 
established.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case relative to the issues decided herein.  
All relevant records are in the claims folder.  The Veteran 
has had the opportunity to present evidence and argument in 
support of his claims, and indicated on Substantive Appeals 
received in October 2006 and April 2007 that he did not 
desire a Board hearing in conjunction with this case.  
Nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations in November 
2004, December 2005, and February 2006.  Consequently, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the Veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).



I.  Increased Rating

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court has 
held that "staged" ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 5206 provides that, for the minor forearm, 
flexion limited to 110 degrees is assigned a noncompensable 
(0 percent disabling) rating.  Flexion limited to 100 degrees 
is rated 10 percent disabling.  Flexion limited to 90 degrees 
or 70 degrees is rated 20 percent disabling.  Flexion limited 
to 55 degrees is rated 30 percent disabling.  Flexion limited 
to 45 degrees is rated 40 percent disabling. 

Diagnostic Code 5207 provides that extension of the minor 
forearm limited to 45 degrees is rated 10 percent disabling.  
Extension limited to 60 degrees is rated 10 percent 
disabling.  Extension limited to 75 degrees or 90 degrees is 
rated 20 percent disabling.  Extension limited to 100 degrees 
is rated 30 percent disabling.  Extension limited to 110 
degrees is rated 40 percent disabling. 

Diagnostic Code 5208 provides that forearm flexion limited to 
100 degrees with forearm extension limited to 45 degrees is 
rated 20 percent disabling. 

Diagnostic Code 5213 provides ratings based on impairment of 
supination and pronation of the forearm.  Supination of the 
minor forearm limited to 30 degrees or less is rated 10 
percent disabling.  Limitation of pronation of the minor 
forearm with motion lost beyond the last quarter of arc, so 
the hand does not approach full pronation; limitation of 
pronation with motion lost beyond the middle of arc; loss of 
supination or pronation due to bone fusion, with the hand 
fixed near the middle of the arc or moderate pronation; and 
loss of supination or pronation due to bone fusion, with the 
hand fixed in full pronation, are rated 20 percent disabling.  
Loss of supination or pronation due to bone fusion, with the 
hand fixed in supination or hyperpronation, is rated 30 
percent disabling for the minor side. 

The Board acknowledges that the Veteran experiences left 
forearm pain, and flare-ups of this disability.  However, 
even when taking into account these complaints of pain the 
record does not reflect his symptomatology is of such 
severity as to warrant a rating in excess of 10 percent.  For 
example, the November 2004 VA examination found he had 
bilateral flexion to 140 degrees, extension to 0 (zero) 
degrees, and both supination and pronation were within normal 
limits.  In addition, strength was 4/5 bilaterally.  The more 
recent December 2005 VA examination showed left elbow range 
of motion was 5 to 118 degrees, with pronation to 90 degrees, 
and supination to 25 degrees.  In view of the foregoing, the 
Board finds that the service-connected disability does not 
have limitation of motion to the extent necessary for a 
rating in excess of 10 percent under Diagnostic Codes 5206, 
5207, 5208, nor 5213.

Diagnostic Code 5209 provides ratings for other impairment of 
the elbow.  Joint fracture, with marked cubitus varus or 
cubitus valgus deformity or with ununited fracture of head of 
radius, is rated 20 percent disabling for the minor side.  
Flail joint of the elbow is rated 50 percent disabling for 
the minor side. 

Diagnostic Code 5210 provides that nonunion of the radius and 
ulna, with false flail joint, is rated 40 percent disabling 
for the minor side.  

Diagnostic Code 5211 provides for ratings based on impairment 
of the ulna.  For the minor side, malunion of the ulna with 
bad alignment is rated 10 percent disabling.  Nonunion of the 
ulna in the lower half and nonunion of the ulna in the upper 
half, with false movement, without loss of bone substance or 
deformity are rated 20 percent disabling.  Nonunion of the 
ulna in the upper half, with false movement, with loss of 
bone substance (1 inch (2.5 cms) or more) and marked 
deformity is rated 30 percent disabling. 

Diagnostic Code 5212 provides for ratings based on impairment 
of the radius.  For the minor side, malunion of the radius 
with bad alignment is rated 10 percent disabling for the 
minor side.  Nonunion of the radius in the upper half and 
nonunion of the radius in the lower half, with false 
movement, without loss of bone substance or deformity are 
rated 20 percent disabling for the minor side.  Nonunion of 
the radius in the lower half, with false movement, with loss 
of bone substance (1 inch (2.5 cms) or more) and marked 
deformity is rated 30 percent disabling for the minor side. 

In this case, the November 2004 VA examination specifically 
found that there was no objective evidence of deformity, 
angulation, false motion, shortening, intra-articular 
involvement; malunion, nonunion, any loose motion, or false 
joint.  Moreover, X-rays taken of the left forearm revealed 
old fracture deformities of the shaft of the left ulna and 
radius; no evidence of recent fracture or subluxation; the 
intra medullary rod in the ulna and radius was in place; and 
no acute abnormality was seen.  Thereafter, X-rays taken in 
conjunction with the December 2005 examination showed no 
interval change when compared to November 2004.

For these reasons, the Board concludes the competent medical 
evidence does not reflect the service-connected left forearm 
disorder has the requisite manifestations for a rating in 
excess of 10 percent under Diagnostic Codes 5209, 5211, or 
5212.

The Veteran's representative has also contended that he 
should be awarded separate compensable ratings for residuals 
scars of the left forearm.  In regard to this contention, the 
Board observes that except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, and 
then all ratings are to be combined pursuant to 
38 C.F.R. § 4.25.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The Court has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In  Esteban, the Court found that the critical element was 
that none of the symptomatology for any of the conditions was 
duplicative of or overlapping with the symptomatology of the 
other conditions.

The criteria for evaluation of the scars is found at 
38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7806.  Initially, 
the Board observes that Diagnostic Codes 7800, 7805 and 7806 
are not applicable in this case.  Diagnostic Code 7800 
provides criteria for evaluation of scars causing 
disfigurement of the head, face, or neck, and not the 
forearm; while Diagnostic Code 7806 evaluates dermatitis or 
eczema, and not the type of scarring present in this case.  
In addition, Diagnostic Code 7805 provides that a scar is to 
be evaluated based upon limitation of motion.  However, as 
limitation of motion was considered in evaluating the 
service-connected left forearm disorder, it cannot be used to 
provide a separate compensable rating for the scars.  

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceed 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).

Under Diagnostic Code 7802, scars, other than of the head, 
face or neck, that are superficial and that do not cause 
limited motion warrant a 10 percent rating when the scars 
cover an area or areas of 144 square inches (929 sq. cm.) or 
greater.

In this case, the November 2004 VA examination noted that one 
scar was left medial arm 14 cm x 0.3 cm, with the second 
scar, vertical, posterior arm, 9 cm x 0.3 cm.  The more 
recent December 2005 VA examination found the Veteran had a 
well-healed surgical scar on the mid-dorsal arm measuring 14 
cm x 2 mm; scar on the volar aspect mid-arm, measuring 9 cm x 
2 mm; distal wrist 2 cm scar; and posterior elbow 1 cm scar.  
Nothing in the competent medical evidence otherwise reflects 
that the residual scars cover an area or areas exceeding 6 
square inches (39 sq. cm.), nor an area or areas of 144 
square inches (929 sq. cm.) or greater.  Thus, the criteria 
for a compensable rating under these Codes are not met.  See 
38 C.F.R. § 4.31 (In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.).

Diagnostic Code 7803 provides for a 10 percent rating for a 
superficial, unstable scar.  Notes following this Code state 
that an unstable scar is one where, for any reason, there is 
loss of covering of skin over the scar; and that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides that a 10 percent disability 
rating is warranted for a tender and painful superficial 
scar.  A Note following this Code states that a superficial 
scar is one not associated with underlying soft tissue 
damage.

In this case, however, the November 2004 VA examination found 
the Veteran's scars to be nontender, adhesed, no keloid, no 
loss of tissue or atrophy, and no numbness.  The December 
2005 VA examination described the scars as well-healed, 
freely mobile and "hyposensitive" to touch.  Nothing in the 
competent medical evidence shows that the residual scars are 
unstable; i.e., that there is loss of covering of skin over 
the scar.  As such, he is not entitled to compensable 
evaluations under Diagnostic Code 7803.  

The Veteran's accredited representative contended in a 
January 2009 statement that the findings of the December 2005 
VA examination indicated the Veteran had painful and tender 
scars, which would warrant compensable evaluations under 
Diagnostic Code 7804.  However, as already noted, the 
November 2004 VA examination found that the scars were not 
tender.  The representative's contention appears to be based 
on the December 2005 examination finding that the scars were 
"hyposensitive."  However, hyposensitivity is different 
from hypersensitivity.  Hypersensitivity is defined as 
abnormal sensitivity, a condition in which there is 
exaggerated response by the body to the stimulus of a foreign 
agent.  STEDMAND'S MEDICAL DICTIONARY 830 (26th Ed. 1995).  
Conversely, hyposensitivity is defined as a condition of 
subnormal sensitivity, in which the response to a stimulus is 
unusually delayed or lessened in degree.  Id. at 839.  Thus, 
rather than indicating pain and/or tenderness, this finding 
is actually indicative of no such symptomatology.  
Consequently, the criteria for separate compensable 
evaluation(s) under Diagnostic Code 7804 are not met.

For these reasons, the Board finds the Veteran does not meet 
or nearly approximate the criteria for a rating in excess of 
10 percent for his service-connected left forearm disorder 
under any of the potentially applicable Diagnostic Codes 
during any portion of the appeal period.

II.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and cancer becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In this case, the Veteran has contended he has bone cancer 
secondary to his service-connected left forearm disorder.  
Specifically, that this disability developed as a result of 
the rods inserted into his arm for the fractures.

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In this case, the Board finds that the preponderance of the 
evidence is against a finding that the Veteran's bone cancer 
is related to active service or is secondary to his service-
connected left forearm disorder.

The Veteran's service treatment records do not contain any 
relevant findings indicative of bone cancer during active 
service.  The Board acknowledges that no discharge 
examination appears to be in records assembled for its 
review, and that in such situations it has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case 
law does not lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the Veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 
Vet. App. 215, 217-18 (2005) (wherein the Court declined to 
apply an "adverse presumption" where records have been lost 
or destroyed while in government control which would have 
required VA to disprove a claimant's allegation of injury or 
disease).

Of significant importance in whether direct service 
connection is warranted in this case is the fact that a 
thorough review of the competent medical evidence reflects 
the Veteran was first diagnosed with bone cancer many years 
after his separation from service and the one year 
presumptive period.  For example, there was no indication of 
bone cancer on VA medical examinations conducted in July 1956 
and June 1987.  Moreover, the Veteran himself acknowledged in 
his initial claim received in May 2004 that he was first 
diagnosed with bone cancer during an April 2003 period of VA 
hospitalization, approximately 48 years after his separation 
from active duty.  The medical records, including those from 
the April 2003 hospitalization, provide further support of 
this finding.

The normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  

The Board further notes that no competent medical opinion is 
of record which relates the etiology of the Veteran's bone 
cancer directly to his period of active duty or the one year 
presumptive period, and the Board concludes that no 
development on this matter is warranted in this case.  In the 
absence of evidence of in-service incurrence or aggravation 
of the claimed disability, referral of this case for an 
opinion as to etiology would in essence place the examining 
physician in the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical nexus opinion 
would not be supported by what actually occurred in service.  
Simply put, there is no relevant complaint or clinical 
finding for a clinician to link the claimed disability to the 
Veteran's military service.  The Court has held on a number 
of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the Veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); Black v. Brown, 5 Vet. 
App. 177, 180 (1995) (A medical opinion is inadequate when 
unsupported by clinical evidence).  Moreover, as detailed 
above, the Veteran does not contend that his bone cancer was 
incurred or aggravated during active service, but that it is 
secondary to a service-connected disability.  Under these 
circumstances, the preponderance of the evidence is against 
the claim for service connection on a direct or presumptive 
basis.

Although the Board does not dispute the sincerity of the 
Veteran's contentions, it has already determined that they do 
not constitute competent medical evidence.  No competent 
medical evidence, to include treatise evidence, has been 
received which supports his claim of secondary service 
connection.  Rather, the February 2006 VA medical examination 
contains a competent medical opinion against such a finding.  
Specifically, the VA examiner, after evaluation of the 
Veteran and review of his claims folder, diagnosed 
Walderstroms's Macroglulinemai, currently in remission.  
Further, the examiner opined that this disability was 
unrelated to the Veteran's service-connected left forearm 
disorder and had "NOT" been aggravated by the service-
connected disability.  (Emphasis in original).  Granted, the 
examiner did not provide a detailed rationale in support of 
this opinion.  However, the opinion was based upon an 
accurate understanding of the current nature of the bone 
cancer as shown by physical examination, and an accurate 
medical history of the Veteran as documented by his VA claims 
folder.  As such, it is supported by an adequate foundation.  
Moreover, as already stated, no competent medical evidence is 
otherwise of record which supports the Veteran's claim or 
refutes the findings of the VA examiner.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against this service 
connection claim.

III.  Conclusion

For the reasons stated above, the Board has concluded that 
the preponderance of the evidence is against these appellate 
claims.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal with 
respect to these claims must be denied.


ORDER

Entitlement to an increased rating for the service-connected 
left forearm disorder, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to service connection for bone cancer, claimed as 
secondary to the service-connected left forearm disorder, is 
denied.


REMAND

As stated above, the Veteran has contended he developed 
arthritis secondary to his service-connected left forearm 
disorder.  However, as noted by his accredited representative 
in a January 2009 statement, an examination was conducted in 
regard to the bone cancer claim but not for the arthritis.  
The representative further contended that this claim should 
be remanded for such an examination, and the Board concurs.  
Without such an examination, the Board cannot make an 
adequate determination as to the extent of the claimed 
arthritis, nor whether the condition is causally related to 
active service or is secondary to the service-connected left 
forearm disorder.  See Colvin, 1 Vet. App. at 175 (When the 
medical evidence of record is insufficient, in the opinion of 
the Board, or of doubtful weight or credibility, the Board 
must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a Veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Veteran for his arthritis 
since December 2005.  After securing any 
necessary release, obtain those records 
not on file.

2.  After obtaining any additional 
records to the extent possible, the 
Veteran should be afforded an examination 
to evaluate the current nature and 
etiology of his claimed arthritis.  The 
claims folder should be made available to 
the examiner for review of pertinent 
documents therein in connection with the 
examination; the examiner must indicate 
that the claims folder was reviewed.

Following examination of the Veteran, the 
examiner must indicate whether the 
Veteran does, in fact, currently have 
arthritis of any joints other than the 
already service-connected left forearm.  
If so, the examiner must express an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the current disability 
is causally related to the Veteran's 
active service.  If not, the examiner 
must express an opinion as to whether the 
disability was caused or aggravated by 
the service-connected left forearm 
disorder.  By aggravation, the Board 
means a permanent increase in the 
severity of the disability which is 
beyond its natural progression.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.  A 
rationale for all opinions expressed 
should be provided.

3.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
which addresses all of the evidence obtained after the 
issuance of the February 2007 Statement of the Case, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


